


Exhibit 10.3
AMENDMENT TO
CONSOL ENERGY INC.
SUPPLEMENTAL RETIREMENT PLAN


Pursuant to the authority granted to the Company in Section 7.6 of the Consol
Energy Inc. Supplemental Retirement Plan (the "Plan"), the Plan is amended as
follows:
1.Section 1.4 is amended by adding a new subsection (e) to read as follows:


(e)    Effective December 31, 2011, this Plan will be frozen for all current and
future employees except the following employees (the “Excepted Employees): (x)
the five employees whose names are listed in the Summary Compensation Table for
the Company's Proxy Statement dated March 24, 2011 (the “2011 Summary
Compensation Table”) and (y) the three additional employees whose names would
have been listed in the 2011 Summary Compensation Table assuming that
Participants were executive officers of the Company on and after January 1, 2010
and that the 2011 Summary Compensation Table were expanded to include the six
most highly compensated executive officers of the Company in addition to the
Company's principal executive officer and principal financial officer. The
Company shall no later than 30 days after the date of this Amendment make the
determination (which determination shall be final and binding upon all
Participants) under clause (y) of the foregoing sentence of the three additional
employees whose names would have been listed in the 2011 Summary Compensation
Table and provide those names to the Retirement Board. In accordance with the
freezing of the Plan, and notwithstanding any other provision of the Plan to the
contrary, the following will apply:
(i)    No employee can become a new Participant after December 31, 2011. For
avoidance of doubt, this prohibition includes any employee who is not an
Excepted Employee and who succeeds to a position held by an Excepted Employee.
(ii)    All Participants as of December 31, 2011 who are not Excepted Employees
("Frozen Participants") will have their benefit calculated and frozen as of such
date using Annual Compensation, Final Average Compensation and Years of Service
determined on December 31, 2011. No benefits will accrue after December 31,
2011.
(iii)    For said Frozen Participants, the Reduction for the Participant's
Qualified Plan benefit in Section 2.2 of the Plan will also be calculated and
frozen as of December 31, 2011.
(iv)    Notwithstanding the foregoing, a Frozen Participant's Years of Service
will continue to accrue solely for vesting purposes only under Section 2.3, but
will not count for any other purpose including calculation of the Service
Fraction.
2.In all other respects, the Plan is unchanged.




